        Case 2:19-bk-14989-WB       Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00      Desc
                                     Main Document     Page 1 of 8


    1   Ashley M. McDow (245114)
        FOLEY & LARDNER LLP
    2   555 S. Flower St., 33rd Floor
    3   Los Angeles, CA 90071
        Telephone: 213.972.4500
    4   Facsimile: 213.486.0065
        Email: amcdow@foley.com
    5

    6   [Proposed] Attorneys for Debtors and Debtors in
    7   Possession, SCOOBEEZ, SCOOBEEZ GLOBAL,
        INC., and SCOOBUR, LLC
    8
                                    UNITED STATES BANKRUPTCY COURT
    9
                                        CENTRAL DISTRICT OF CALIFORNIA
  10
                                             LOS ANGELES DIVISION
  11
        IN RE:                                            Case No. 2:19-bk-14989-WB
  12                                                      Jointly Administered:
        SCOOBEEZ, ET AL.                                  2:19-bk-14991-WB; 2:19-bk-14997-WB
  13
                   DEBTORS AND DEBTORS IN POSSESSION.
  14                                                      CHAPTER 11
        AFFECTS:
  15    ■ ALL DEBTORS                                     DECLARATION OF GEORGE VOSKANIAN
        □ SCOOBEEZ, ONLY                                  IN SUPPORT OF THE DEBTORS’
  16    □ SCOOBEEZ GLOBAL, INC., ONLY                     EMERGENCY MOTION FOR ORDER,
        □ SCOOBUR LLC, ONLY
                                                          PURSUANT TO SECTIONS 105(a), 362(a)(3),
  17                                                      AND 541 OF
                                                          THE BANKRUPTCY CODE AND
  18
                                                          BANKRUPTCY RULE 3001, ESTABLISHING
  19                                                      NOTICE AND HEARING PROCEDURES
                                                          FOR TRADING IN, OR CERTAIN CLAIMS
  20                                                      OF WORTHLESSNESS WITH RESPECT TO
                                                          EQUITY SECURITIES IN DEBTOR
  21                                                      SCOOBEEZ GLOBAL, INC.
  22
                                                          JUDGE:       HON. JULIA BRAND
  23

  24

  25

  26

  27

  28


4845-8579-5223.2
        Case 2:19-bk-14989-WB           Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00                Desc
                                         Main Document     Page 2 of 8


    1              I, George Voskanian, hereby declare:
    2         1. I am an individual over 18 years of age. I have personal knowledge of the facts stated herein as
    3   more fully set forth below or have gained such knowledge by review of the file and if called as a
    4   witness, I could and would competently testify thereto.
    5         2. I make this declaration in support of the motion for entry of an order, pursuant to sections 105(a),
    6   362(a)(3), and 541 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
    7   Code”) and Rule 3001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),
    8   establishing notice and hearing procedures that must be followed before certain transfers of, or certain
    9   claims of worthlessness for federal or state tax purposes with respect to, equity securities in Debtor
  10    Scoobeez, Global Inc. (“Scoobeez”) or any beneficial interest therein, are deemed effective. (the
  11    “Motion”).1
  12          3. I am the Chief Financial Officer (“CFO”) and Co-Chief Executive Officer (“Co-CEO”) for the
  13    Debtors, and, in that capacity, among other things maintain books, records, files and documents relating
  14    to the Debtors. As such, I am generally responsible for managing the operations of the Debtors and,
  15    thus, am familiar with the Debtors’ operations, assets, and liabilities. In the ordinary course of business,
  16    I rely on the maintenance of true and correct copies of various documents relating to the Debtors. I have
  17    personally worked on books, records, files and documents, and as to the following facts, I know them to
  18    be true of my own knowledge or I have gained knowledge of them from my business records, which
  19    were made at or about the time of the events recorded, and which are maintained in the ordinary course
  20    of the Debtors’ business at or near the time of the acts, conditions or events to which they related.
  21    Additionally, as the CFO/Co-CEO, I have been involved in discussions and planning sessions related to
  22    the potential reorganization options and, thus, am familiar with the objectives the Debtors intend to
  23    achieve through the Bankruptcy Cases.
  24          4. I have read the contents of the Motion, and to best of my knowledge, all the representations
  25    made therein are true and correct.
  26          5. In connection with the operation of their businesses, the Debtors have incurred net operating
  27

  28    1
            Capitalized terms otherwise not defined herein have the same meaning as in the underlying Motion.

                                                               2
4845-8579-5223.2
        Case 2:19-bk-14989-WB           Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00                 Desc
                                         Main Document     Page 3 of 8


    1   losses (“NOLs”) in the amount of $16,473,730. The Debtors may also have capital losses, unrealized
    2   built-in losses, and/or be eligible for certain other tax and business credits and other tax attributes
    3   (collectively with the NOLs, the “Tax Attributes”).
    4        6. Through the Motion, the Debtors seek to monitor the trading of Scoobeez’s equity securities (the
    5   “Scoobeez Stock”) in order to prevent a change of ownership from occurring, as defined by the Internal
    6   Revenue Code. If a change of ownership does occur, the Debtors could lose their ability to take
    7   advantage of their NOLs and other Tax Attributes, which are valuable property of the estates. The
    8   limited noticing procedures in the Motion will allow the Debtors to review transactions that may be
    9   deemed a change of ownership while also allowing most trading in Scoobeez Stock.
  10         7. Based on the foregoing and as explained in more detail in the Motion, the Debtors seek the an
  11    order from the Court allowing them to implement the procedures outlined in the Motion so that they can
  12    monitor the trading of Scoobeez stock to ensure no change of control occurs without their knowledge.
  13         I declare under penalty of perjury that the foregoing is true and correct. Executed this 22nd day of
  14    May, at Glendale, California.
  15                                                           ____________________________
  16                                                           George Voskanian
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                              3
4845-8579-5223.2
            Case 2:19-bk-14989-WB                   Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00                                                 Desc
                                                     Main Document     Page 4 of 8


                                                     PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411
A true and correct copy of the foregoing document entitled (specify): DECLARATION OF GEORGE VOSKANIAN IN
SUPPORT OF THE DEBTORS’ EMERGENCY MOTION FOR ORDER, PURSUANT TO SECTIONS 105(a), 362(a)(3),
AND 541 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3001, ESTABLISHING NOTICE AND HEARING
PROCEDURES FOR TRADING IN, OR CERTAIN CLAIMS OF WORTHLESSNESS WITH RESPECT TO EQUITY
SECURITIES IN DEBTOR SCOOBEEZ GLOBAL, INC. will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/28/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
Alvin Mar alvin.mar@usdoj.gov
Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
Rejoy Nalkara rejoy.nalkara@americaninfosource.com
Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
David L. Neale dln@lnbyb.com
Gregory M Salvato gsalvato@salvatolawoffices.com,
calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                                    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/28/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.
Honorable Julia W. Brand
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012

                                                                                                    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                         , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                                    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 05/28/2019                    Sonia Gaeta                                                          /s/ Sonia Gaeta
 Date                          Printed Name                                                         Signature

                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
4827-4835-9575.3
            Case 2:19-bk-14989-WB                   Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00                                                 Desc
                                                     Main Document     Page 5 of 8


2.          SERVED BY UNITED STATES MAIL:
 Scoobeez                                                  Ashley M. McDow                                              Accurate Background
 3463 Foothill Blvd.                                       Foley & Lardner LLP                                          7515 Irvine Center Drive
 Glendale,CA 91214                                         555 S. Flower Street                                         Irvine,CA 92618
                                                           Suite 3300
                                                           Los Angeles, CA 90071-2411


 ADT Security Services                                     Alissa Guler                                                 Amazon
 PO Box 371878                                             c/o Albert G. Stoll, Jr.                                     1516 Second Avenue
 Pittsburgh,PA 15250-7878                                  55 Francisco Street                                          Seattle,WA 98101
                                                           Suite 403
                                                           San Francisco,CA 94133


 Amazon Web Services Inc.                                  App Group International, LLC                                 Arturo Vega and Unta Key
 440 Terry Ave N                                           85 Broad Street, 17th Floor                                  c/o Eric K. Yaeckel
 Seattle,WA 98109                                          New York,NY 10004                                            Sullivan Law Group, APC
                                                                                                                        2330 Third Avenue
                                                                                                                        San Diego,CA 92101


 Asana                                                     AT&T Corp.                                                   Athens Services
 1550 Bryant Street, Suite 800                             c/o CT Corporation                                           14048 E. Valley Blvd.
 San Francisco,CA 94103                                    818 Seventh Street, Suite 930                                La Puente,CA 91746
                                                           Los Angeles,CA 90017



 Avitus, Inc.                                              Azad Baban                                                   Bernardo Parra
 c/o David M. Wagner, Esq.                                 c/o Justin Silverman, Esq.                                   c/o Mancini Law Group, P.C.
 Crowley Fleck, PLLP                                       Reisner & King LLP                                           7170 W. Grand Avenue
 P.O. Box 10969                                            14724 Ventura Blvd., Suite 1210                              Elmwood Park,IL 60707
 Bozeman,MT 59719                                          Sherman Oaks,CA 91403


 BMW Financial Services NA, LLC                            Booster Fuels                                                California Franchise Tax Board
 Bankruptcy Servicer                                       11 N. Ellsworth Avenue                                       Franchise Tax Board Bankr. Section
 AIS Portfolio Servcies, LP                                San Mateo,CA 94403                                           PO Box 2952, MS:A-340
 4515 N. Santa Fe Ave., Dept. APS                                                                                       Sacramento,CA 95812-2952
 Oklahoma City,OK 73118


 City of Glendale Water & Power                            Corporation Service Company                                  Crescenta Valley Water District
 141 North Glendale Ave., Level 2                          as Representative                                            2700 Foothill Blvd.
 Glendale,CA 91206                                         PO Box 2576                                                  La Crescenta,CA 91214
                                                           Springfield,IL 62708



 CT Corporation System                                     De'Von Walker                                                DSP Online Order
 as Representative                                         c/o David Yeremian & Associates, In                          5825 Southwest Arctic Drive
 330 N. Brand Blvd., Suite 700                             535 N. Brand Blvd., Suite 705                                Beaverton,OR 97005
 Attn: SPRS                                                Glendale,CA 91203
 Glendale,CA 91203




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
4827-4835-9575.3
            Case 2:19-bk-14989-WB                   Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00                                                 Desc
                                                     Main Document     Page 6 of 8



 Edvin Amzayan, c/o State of CA                            Edvin Yegiyan, c/o State of CA                               Enterprise Holdings, Inc.
 Dept. of Industrial Relations                             Dept. of Industrial Relations                                600 Corporate Park Drive
 Labor Commission Office                                   Labor Commission Office                                      Saint Louis,MO 63105
 455 Golden Gate Ave., 10th Floor                          455 Golden Gate Ave., 10th Floor
 San Francisco,CA 94102                                    San Francisco,CA 94102


 Fed Ex                                                    First Advantage                                              First Insurance Funding
 942 South Shady Grove Road                                1 Concourse Parkway NE                                       450 Skokie Blvd., Ste. 1000
 Memphis,TN 38120                                          Suite 200                                                    Northbrook,IL 60062-7917
                                                           Atlanta,GA 30328



 Fleetwash Inc.                                            Global Results Communications                                Google/G Suite Software
 26 Law Drive                                              201 East Sandpointe Avenue                                   1600 Amphitheatre Parkway
 Fairfield,NJ 7004                                         Suite 650                                                    Mountain View,CA 94043
                                                           Santa Ana,CA 92707



 GTR Source LLC                                            Halo Branded Solutions                                       Hillair Capital Management LLC
 1006 Monmouth Ave                                         1500 Halo Way                                                330 Primrose Road
 Lakewood,NJ 8701                                          Sterling,IL 61081                                            Suite 660
                                                                                                                        Burlingame,CA 94010



 Hop Capital                                               Imran Firoz                                                  Indeed, Inc.
 323 Sunny Isles Blvd., Suite 501                          c/o Brent Finch                                              6433 Champion Grandview Way
 Sunny Isles Beach,FL 33160                                Brent Finch Law                                              Building 1
                                                           27200 Agoura Rd., Ste. 102                                   Austin,TX 78750
                                                           Agoura Hills,CA 91301


 Influx Capital LLC                                        Internal Revenue Service                                     Jacob Lee DeGough
 1049 Helen Avenue                                         Centalized Insolvency Operation                              c/o Glenn Law Firm
 Santa Clara,CA 95051                                      PO Box 7346                                                  1017 William D. Tate Ave.
                                                           Philadelphia,PA 19101-7346                                   Suite 100
                                                                                                                        Grapevine,TX 76051


 Jassim M. Addal                                           Liquid Web Inc.                                              LiveAgent
 c/o Law Office of Arash Alizadeh                          2703 Ena Drive                                               c/o Quality Unit, LLC
 7545 Irvine Center Drive                                  Lansing,MI 48917                                             616 Corporate Way, Suite 2-3278
 Suite 200
 Irvine,CA 92618                                                                                                        Valley Cottage,NY 10989


 Lockton Companies, LLC                                    Mail Chimp                                                   Maria Salgado
 Attn: Nate Mundy, COO                                     c/o The Rocket Science Group, LLC                            c/o Nicholas J. Tsakas, Esq.
 Lockton Insurance Brokres, LLC                            675 Ponce de Leon Ave. NE                                    4267 Marina City Drive
 725 S. Figueroa, 35th Floor                               Suite 5000                                                   Suite 512
 Los Angeles,CA 90017                                      Atlanta,GA 30308                                             Marina Del Rey,CA 90292


 Marwan Griffin                                            Massinissa Bechout, c/o State of CA                          Minas Sarafian
 c/o Aegis Law Firm, PC                                    Dept. of Industrial Relations                                c/o Simonian & Simonian, PLC
 9811 Irvine Center Drive                                  Labor Commission Office                                      144 N. Glendale Ave., #228
 Suite 100                                                 455 Golden Gate Ave., 10th Floor                             Glendale,CA 91206
 Irvine,CA 92618                                           San Francisco,CA 94102


                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
4827-4835-9575.3
            Case 2:19-bk-14989-WB                   Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00                                                 Desc
                                                     Main Document     Page 7 of 8



 Mostafa Joharifard                                        NexGen Capital, LLC                                          Office of the Director
 1651 E. Edinger Ave.                                      c/o David Neale                                              Department of Motor Vehicles
 Suite 100                                                 Levene Neale Bender                                          2415 1st Avenue, MS: F101
 Santa Ana,CA 92705                                        10250 Constellation Blvd., #1700                             Sacramento,CA 95818-2606
                                                           Los Angeles,CA 90067


 Peter Rosenthal Irrevocable Trust                         Pex Cards                                                    Premier Business Bank
 dated 10/31/2012                                          462 7th Avenue                                               700 S. Flower Street, #2000
 3450 N. Verdugo Rd.                                       21st Floor                                                   Los Angeles,CA 90017
 Glendale,CA 91208                                         New York,NY 10018



 Prince Uko, c/o State of CA                               Queen Funding LLC                                            Quickbooks
 Dept. of Industrial Relations                             2221 NE 164 ST                                               c/o Intuit Inc.
 Labor Commission Office                                   North Miami Beach,FL 33160                                   2700 Coast Avenue
 455 Golden Gate Ave., 10th Floor                                                                                       Mountain View,CA 94043
 San Francisco,CA 94102


 Raef Lawson                                               Rafael Nendel - Flores                                       Ready Refresh
 8601 Lincoln Blvd.                                        c/o LeClairRyan                                              4400 S. Kolmar Ave.
 Ste. 180-276                                              725 S. Figueroa Street                                       Chicago,IL 60632
 Los Angeles,CA 90045                                      Suite 350
                                                           Los Angeles,CA 90017


 Ready Refresh (Foothill Location)                         Ring Central                                                 Roy Castelanos
 4400 S. Kolmar Ave.                                       20 Davis Drive                                               c/o Employees' Legal Advocates, LLP
 Chicago,IL 60632                                          Belmont,CA 94002                                             811 Wilshire Blvd.
                                                                                                                        Suite 800
                                                                                                                        Los Angeles,CA 90017


 Sean McNair                                               Southern California Gas Company                              Spectrum Business
 c/o Hamed Yazdanpanah & Associates                        PO Box 1626                                                  c/o Charter Communications
 9454 Wilshire Blvd., 6th Floor                            Monterey Park,CA 91754-8626                                  PO Box 790261
 Beverly Hills,CA 90212                                                                                                 Saint Louis,MO 63179



 Steve & Millessa Oberhauser                               SuperVision                                                  Swizznet
 c/o Sanders Bajwa LLP                                     PO Box 21636                                                 6075 California Avenue SW
 919 Congress Ave., Suite 750                              Saint Paul,MN 55121                                          Seattle,WA 98136
 Austin,TX 78701



 T-Mobile/T-Mobile USA Inc.                                Texas Department of Insurance                                The Hertz Corporation
 by American InfoSource as agent                           Dividion of Workers' Compensation                            Attn: Casey Rodriguez, Division VP
 PO Box 248848                                             7551 Metro Center Drive, Suite 100                           2 Schoephoester Road
 Oklahoma City,OK 73124                                    Austin,TX 78744                                              Windsor Locks,CT 6096



 UPS                                                       US Securities and Exchange Commissi                          USPS
 55 Glenlake Parkway NE                                    Attn: Bankruptcy Counsel                                     475 Lenfant Plaza SW
 Atlanta,GA 30328                                          444 S. Flower St., Suite 900                                 Washington,DC 20260
                                                           Los Angeles,CA 90071-9591




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
4827-4835-9575.3
            Case 2:19-bk-14989-WB                   Doc 105 Filed 05/28/19 Entered 05/28/19 15:05:00                                                 Desc
                                                     Main Document     Page 8 of 8



 Verizon                                                   WG Fund LLC                                                  Amazon Logistics, Inc.
 PO Box 489                                                1734 8th Avenue                                              Attn: General Counsel
 Newark,NJ 07101-0489                                      Suite PH                                                     410 Terry Avenue North
                                                           Brooklyn,NY 11215                                            Seattle,WA 98109-5210



 Deputy General Counsel                                    Kirk Davis                                                   Salvador Rivas
 The Hertz Corporation                                     c/o Law Offices of Daniel A. Kaplan                          c/o Law Offices of Daniel A. Kaplan
 8501 Williams Rd., 2DO40                                  555 W. Beech St., Suite 230                                  555 W. Beech St., Suite 230
 Estero,FL 33928                                           San Diego,CA 92101                                           San Diego,CA 92101



 Scoobeez SD, LLC                                          Shane R. Heskin                                              Emil Davtyan
 c/o Law Offices of Daniel A. Kaplan                       White and Williams LLP                                       Davtyan Professional Law Corp.
 555 W. Beech St., Suite 230                               1650 Market Street                                           21900 Burbank Blvd., Suite 300
 San Diego,CA 92101                                        One Liberty Place, Suite 1800                                Woodland Hills,CA 91367
                                                           Philadelphia,PA 19103-7395


 Steven M. Spector                                         Graham S.P. Hollis                                           Corporation Service Company,
 BUCHALTER, A Professional Corporati                       Graham Hollis APC                                            as Representative
 1000 Wilshire Blvd., Suite 1500                           3555 Fifth Avenue, Suite 200                                 801 Adlai Stevenson Drive
 Los Angeles,CA 90017                                      San Diego,CA 92103                                           Springfield,IL 62703



 Garo and Aroussiak Dekirmendjian                          Parkway Commercial Realty                                    TACAL Properties LLC
 c/o Bulldog Commercial Real Estate                        Attn: Laurence & Patricia Cesander                           c/o Peloton Commercial Real Estate
 Attn: John Raudsep, President                             2485 E. Southlake Blvd.                                      PO Box 15039
 3634 Woodcliff                                            Southlake,TX 76092                                           San Antonio,TX 78212
 Sherman Oaks,CA 91403


 Scoobeez Global, Inc.                                     Scoobur LLC
 3463 Foothill Blvd.                                       3463 Foothill Blvd.
 Glendale,CA 91214                                         Glendale,CA 91214




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
4827-4835-9575.3
